[Cite as State v. Hall, 2018-Ohio-5300.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           PREBLE COUNTY




STATE OF OHIO,                                      :

        Appellee,                                   :          CASE NO. CA2018-07-006

                                                    :                  OPINION
    - vs -                                                             12/28/2018
                                                    :

ROCKY J. HALL,                                      :

        Appellant.                                  :



                    CRIMINAL APPEAL FROM EATON MUNICIPAL COURT
                               Case No. 2017 CRB 01025



Nicole L. Rutter-Hirth, Special Prosecutor, 2541 Shiloh Springs Road, Dayton, Ohio 45426,
for appellee

Lyons & Lyons Co., LPA, Jonathan N. Fox, 8310 Princeton Glendale Road, West Chester,
Ohio 45069, for appellant


0
        PIPER, J.

        {¶ 1} Appellant, Rocky Hall, appeals his conviction in the Eaton Municipal Court for

improper handling of a firearm in a motor vehicle.1

        {¶ 2} An Ohio State Highway Patrol trooper was patrolling S.R. 122 in Preble County




1. Pursuant to Loc.R. 6(A) we sua sponte remove this case from the accelerated calendar for the purpose of
issuing this written opinion.
                                                                       Preble CA2018-07-006

when he observed a pickup truck speeding and the driver not wearing a seatbelt. The

trooper performed a traffic stop and later identified the driver as Hall. Immediately upon

approaching the truck, Hall informed the trooper that he had a concealed carry weapon

("CCW") permit and told the trooper that he was placing his weapon on the dashboard for the

trooper's safety.

       {¶ 3} The trooper informed Hall of his observation of speeding and failure to wear a

seatbelt. The trooper told Hall that he would issue a ticket for failure to wear a seatbelt, but

would only issue a warning for the speeding. The trooper then returned to his cruiser to

verify Hall's information, at which time, he was informed that Hall's Ohio CCW permit was

expired. When confronted with the fact that the Ohio CCW permit was expired, Hall informed

the trooper that he also maintained a CCW permit from Florida and produced a reciprocity

agreement between Ohio and Florida regarding the states' agreement to honor each other's

CCW permits. However, the trooper declined Hall's offer to review the reciprocity agreement.

The trooper, instead, issued a seat belt ticket and released Hall.

       {¶ 4} Hall was arraigned on the seat belt charge, and he entered a not guilty plea.

Hall refused to waive his speedy trial rights, and the matter proceeded toward trial. However,

Hall later asserted to the prosecutor that his speedy trial rights had been violated on the

seatbelt charge. The prosecutor informed Hall that he would soon be issued a speeding

citation, and Hall was in fact charged with speeding the next day. Hall was also charged with

improper handling of a firearm in a motor vehicle. Hall pled not guilty to all charges.

       {¶ 5} The trial court conducted a bench trial and the state presented the testimony of

the trooper who performed the traffic stop. The trooper admitted that he never saw a firearm

on the day of the traffic stop and that he did not ask to see Hall's Florida CCW permit or the

reciprocity agreement between Ohio and Florida. Hall then testified in his own defense that

he displayed his Florida CCW permit to the trooper and that he made the reciprocity
                                              -2-
                                                                       Preble CA2018-07-006

agreement between Florida and Ohio available to the trooper.

       {¶ 6} The trial court found Hall not guilty of the seat belt and speeding charges, but

found him guilty of improper handling of a firearm in a motor vehicle. Hall now appeals his

conviction, raising the following assignment of error:

       {¶ 7} APPELLANT'S CONVICTION WAS AGAINST THE MANIFEST WEIGHT OF

THE EVIDENCE.

       {¶ 8} Hall argues in his assignment of error that his conviction was against the

manifest weight of the evidence.

       {¶ 9} A manifest weight of the evidence challenge examines the "inclination of the

greater amount of credible evidence, offered at a trial, to support one side of the issue rather

than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177, 2012-Ohio-2372, ¶

14. To determine whether a conviction is against the manifest weight of the evidence, the

reviewing court must look at the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether in resolving the

conflicts in the evidence, the trier of fact clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial ordered. State v.

Graham, 12th Dist. Warren No. CA2008-07-095, 2009-Ohio-2814, ¶ 66. An appellate court

will overturn a conviction due to the manifest weight of the evidence "only in the exceptional

case in which the evidence weighs heavily against the conviction." State v. Lark, 12th Dist.

Fayette No. CA2018-03-004, 2018-Ohio-4940, ¶ 24.

       {¶ 10} Hall was convicted of improper handling of firearm in a vehicle in violation of

R.C. 2923.16(C), which provides,

              No person shall knowingly transport or have a firearm in a motor
              vehicle, unless the person may lawfully possess that firearm
              under applicable law of this state or the United States, the
              firearm is unloaded, and the firearm is carried in one of the
              following ways:
                                              -3-
                                                                         Preble CA2018-07-006


              (1) In a closed package, box, or case;

              (2) In a compartment that can be reached only by leaving the
              vehicle;

              (3) In plain sight and secured in a rack or holder made for the
              purpose;

              (4) If the firearm is at least twenty-four inches in overall length as
              measured from the muzzle to the part of the stock furthest from
              the muzzle and if the barrel is at least eighteen inches in length,
              either in plain sight with the action open or the weapon stripped,
              or, if the firearm is of a type on which the action will not stay
              open or which cannot easily be stripped, in plain sight.

       {¶ 11} After reviewing the record, we find that Hall's conviction was against the

manifest weight of the evidence. The Ohio statute criminalizing improper handling of a

firearm in a vehicle required the state to prove that Hall knowingly transported a firearm in his

truck without being lawfully able to possess the firearm under Ohio's applicable law, that the

firearm was loaded, and that Hall failed to carry the firearm in an approved manner. The

state failed to prove any of these elements.

       {¶ 12} Instead, the trooper's testimony demonstrates that he never saw a firearm in

Hall's possession on the day of the traffic stop, which demonstrates the state's failure to

prove several of the required elements. Specifically, during trial, the trooper was asked

whether he had "any memory of the status of that firearm? Loaded or unloaded?" The

trooper responded, "I don't know. I never saw it." When asked to clarify the 'it' in his

testimony, the trooper responded, "the gun, right." The trooper was then asked, "when Mr.

Hall tells you there's a gun in the car, you didn't look for it?" The trooper then responded,

"no, I did not." The trooper later testified that he did not take possession of the firearm and

had "no idea if it was loaded or unloaded."

       {¶ 13} The trooper's own testimony clearly shows that the trooper did not know

whether the firearm was loaded or whether Hall was properly carrying the firearm in a way
                                               -4-
                                                                     Preble CA2018-07-006

proscribed in the applicable statute because he never saw the gun on the day of the traffic

stop.

        {¶ 14} Moreover, the state failed to prove that Hall was not permitted to carry a

firearm. While it is uncontested that Hall's Ohio CCW permit was expired, Hall clearly

indicated to the trooper that he maintained a valid Florida CCW permit and that Ohio and

Florida recognized the validity of each other's CCW permits. The trooper verified during his

testimony that Hall showed him "a piece of paper" while discussing the reciprocity

agreement. A video of the trooper's dash camera recording was shown during Hall's trial,

during which, Hall is clearly heard offering to show the reciprocity agreement between Florida

and Ohio, and the trooper declining the offer.

              [Hall] Here's the Reciprocity Agreement * * * between the State
              of Ohio and Florida.

              [Trooper] Ok.

              [Hall] Do you want to read it?

              [Trooper] No that's alright.

The trooper expressly testified that he took Hall's "word" that he had a valid Florida CCW

permit rather than inquiring about it further.

        {¶ 15} Instead of determining whether Hall had a valid CCW permit by asking to see

the Florida permit or determining whether the reciprocity agreement was valid, the trooper

addressed how Hall could resolve the seat belt citation. However, nowhere on the video is

the trooper heard or seen asking for Hall's Florida CCW permit, asking to see the firearm to

determine whether it was loaded, or asking Hall how the firearm was carried. What the video

does show is Hall offering documentation to the trooper to show he was legally permitted to

carry a weapon, and that Ohio recognized such right, but the trooper declining the offer.

        {¶ 16} The facts herein create the exceptional case where the evidence presented


                                                 -5-
                                                                      Preble CA2018-07-006

weighs heavily in favor of acquittal and where the trial court clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed. Moreover, the

state's failure to produce any evidence whatsoever to support the charge necessitates the

finding that Hall is entitled to a directed verdict of acquittal. Therefore, we reverse Hall's

conviction for improper handling of a firearm, and order that he be discharged.

       {¶ 17} Judgment reversed, and Hall is discharged.


       S. POWELL, P.J., and HENDRICKSON, J., concur.




                                              -6-